DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 83-95 are allowed.  Claim 83 was previously indicated allowable and newly submitted claims 84-95 are dependent thereon.  Hence, claims 84-95 are allowable by virtue of their dependence on an allowable claim.  It is noted that these claims are treated as method claims for purposes of statutory category and not computer readable medium claims.
Election/Restrictions
Newly amended claim 29 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim has been amended to incorporate the use of artificial intelligence in propositions, which is directed to non-elected species XV (see Election/Restriction mailed 5/29/2019).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29, 30, 33, 34, and 37-41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 19, 20, and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “unrelated” computer systems in claim 14 is a term which renders the claim indefinite.  The term “unrelated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The claim language recites “a skill game server device configured to provide real-time skill game propositions to a first cohort of participants; and a real-time server device configured to receive responses related to the real-time skill game propositions from the skill game server device…wherein the skill game server device and the real-time server device are separate and unrelated real-time computer systems” (claim 14).  
The term “unrelated” is problematic in two respects.  First, other than implying that the two server devices are separate devices, it is unclear what “unrelated” server devices would mean to one of ordinary skill in the art.  The specification contrasts embodiments where the SBO and SGO devices are one device (par. 50) or two separate devices (par. 48 and Fig. 2).  The specification does not use the term “unrelated” in any context.  Second, because the “real-time server device [is] configured related to the real-time skill game propositions from the skill game server device” it is contradictory to describe the servers as un-related.  
Appropriate correction is required.  For purposes of this action, the term “unrelated” will be interpreted to mean ‘separate.’

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-6, 9-15, 19-20, and 23-28 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “A real-time, two screen skill game operator like WinView, presents propositions to the viewing audience, and based on the collective predictive input received from those propositions, comparable In-Play sports betting propositions are able to be generated, and the odds of the In-Play betting propositions are able to be adjusted based on the actual reaction of the same audience of potential customers to input received from the skill game operator's propositions to optimize the separate single proposition's odds” (p. 4).  Representative claim 1 recites the following (with emphasis added):

1.  A method programmed in a non-transitory memory of a device for interaction with televised events comprising:
providing one or more real-time skill game propositions;
receiving selections to the one or more real-time skill game propositions relating to the events; and
providing odds for one or more In-Play live betting propositions based on a measured response to the selections to the one or more real-time skill game propositions.
The underlined portions of claim 1 generally encompass the abstract idea, with substantially similar features found in claim 14 in combination with first and second cohorts of participants being provided betting propositions.  Dependent claims 2, 5-6, 9-13, 15, 19-20, and 23-28 further define the abstract idea by further defining the rules and outcomes of the game or data processing steps used to enable the game (e.g., receiving and processing inputs from user devices, live esports tournaments, televised events, one or more occurrences relating to a given proposition, presenting or withholding odds of success, locking out participants, etc.).
The claimed abstract idea may be viewed, for example, as: 
a method of exchanging financial obligations (e.g., a proposition game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, Bilski v. Kappos, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar (Fed. Cir. 2018), 
a fundamental economic practice (e.g., rules for conducting a proposition game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar, 
a method of managing a proposition game, similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC 
a method of organizing human activities (e.g., accepting propositions from a human player and allowing the human player to play the game according to rules and odds of the game) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed invention resembles the method of exchanging financial obligations in Alice and Bilski, and especially resembles the comparison to the wagering game of Smith and Marco Guldenaar which included a method of exchanging and resolving financial obligations based on probabilities created during the game, because it includes receiving propositions (i.e., predictions) of what events will occur during the course of a game (e.g., a real-time televised game such as live esports events).  In Smith and Marco Guldenaar, the court found that wagering activities, similar to the proposition features claimed here, are fundamental economic practices, which are in turn abstract ideas recognized in several court decisions including Alice and Bilski.  In Planet Bingo, the court found that a method of managing a game of bingo was an abstract idea, which is similar to the features of the instant proposition game.  Finally, the instant claims manage the proposition transactions between humans that take place during the odds-driven proposition games present here.  These features are similar to the risk hedging discussed in Bilski and the shadow accounts of Alice.  
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity.  Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a server device having a memory to implement the abstract idea, and end-user devices to interact with the server device, and a skill game server device and a real-time server device which are separate and unrelated real-time computer systems (claim 29).  Such features are merely amount to an instruction to apply the abstract idea on generic, functional, and conventional computer components well-known in the art.   
The claimed elements taken as a whole perform the same functions when taken individually.  Viewed as a whole, these additional claim element(s) do not provide Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive.
Applicant addresses the grounds of rejection under §101 on pages 10-18 of the Remarks section.  
As an initial matter, the arguments directed to claim 29 have been considered but are moot in light of the withdrawal of these claims as being directed to a non-elected invention.
To the extent that the arguments regarding Planet Bingo apply to pending claims, these arguments are unpersuasive.  On pages 10-11, Applicant attempts to extract from Planet Bingo an affirmative court finding that handling large numbers of players would be eligible.  The plain language of the court, which Applicant cited on pages 10-11, states that “We need not, and do not, address whether a claimed invention requiring many transactions might tip the scales of patent eligibility.”  This clearly shows that the court did not make any decision one way or the other.  Yet Applicant asserts that “it is impossible for the presently claimed invention to be carried out manually” and that the “claimed invention clearly falls in this area where the court in Planet Bingo suggested 
Further on page 11, Applicant asserts that the claimed invention focuses on providing “In-Play live betting propositions based on a response to the selections to the one or more real-time skill game propositions” which applicant asserts requires “a real-time, interactive aspect with real-time calculations performed to affect odds of one type of propositions based on responses to a second type of propositions” (emphasis original).  Applicant concludes that the presently claimed invention is not directed to certain methods of organizing activity.  However, making various calculations to affect the odds of wagers which are being placed by humans clearly falls into the category of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior between bettors, and/or relationships or interactions between people.  Indeed, the wagers would have no other use were they not between people, even if they are placed through a computerized medium.  Applicant’s argument is therefore unpersuasive. 
With respect to Cellspin Soft, Inc. v. Fitbit, Inc., Applicant states that the present invention “includes an inventive way of providing odds for In-Play live betting propositions using responses to selections to real-time skill game propositions” (p. 11-12).  However, Applicant fails to demonstrate why the invention is at all similar to Cellspin, or to make any particular comparison at all between the fact pattern of the case and the present invention.  Such conclusive statements are unpersuasive.
Applicant again provides various non-precedential PTAB decisions in support of the instant claims, and again the Examiner notes that non-precedential cases are not 
Applicant briefly discusses In re Marco Guldenaar, only to dismiss the case as being “generally irrelevant and clearly not comparable to the presently claimed invention” (p. 12).  The Examiner respectfully disagrees.  In re Marco Guldenaar discusses why wagering games are considered abstract ideas.  Indeed, that case expanded on the Federal Circuit’s previous wagering case, In re Smith, which also found that wagering games are generally considered abstract ideas.  The court stated that in “Smith, we concluded that the claimed “method of conducting a wagering game” using a deck of playing cards was drawn to an abstract idea. We likened the claimed method to the method of exchanging financial obligations at issue in Alice and the method of hedging risk at issue in Bilski. Id. at 819. We agreed with the Board’s reasoning that “[a] wagering game is, effectively, a method of exchanging and resolving financial obligations based on probabilities created during the distribution of the cards.” Id. at 818–19. We also found that the method of conducting a wagering game was similar to the subject matter we previously held to be patent-ineligible in OIP Technologies, Inc. v. Amazon.com, 788 F.3d 1359, 1362 (Fed. Cir. 2015), and Planet Bingo, LLC v. VKGS LLC, 576 F. App’x 1005, 1007 (Fed. Cir. 2014). Smith, 815 F.3d at 819.”  Nowhere does the court limit its understanding of wagering games as abstract ideas to only those of card games, dice games or bingo games.  Indeed, it does the opposite, finding that wagering games in general are comparable to the abstract ideas in Alice and Bilski.  It must be understood that this discussion is particularly directed to the abstract idea inquiry under Step 2A, and the Examiner does not assert that all not “something more” than an abstract idea.
The odds setting of the instant case is particularly comparable to hedging in Bilski, where investors were effectively betting on inter alia the price of commodities.  Here, the propositions are comparable to those commodities of Bilski.  Applicant’s discussion on page 13 of the gaming industry balancing the book by adjusting odds based on betting activity is instructive.  
Applicant emphasizes the notion that generating odds in real time or virtual real time is the inventive concept which would result in eligibility (see at least Remarks, p. 13-18).  However, the Examiner already addressed the real-time features at length in the previous Office action with respect to Electric Power Group, LLC v. Alstom S.A. (see action of 9/15/2020 at pages 10-12).  The Examiner also discussed the implications of having large numbers of users spread throughout a large geographical area with respect to Ultramercial v. Hulu (pages 9-13).  Applicant has failed to address either of these arguments.  The Examiner incorporates these arguments by reference.
Applicant asserts at several points throughout the Remarks that the claims require vast numbers of calculations done in real-time which could not be done by a human and are therefore not mental activities.  The Examiner respectfully notes that merely employing a computer to carry out an abstract idea does not change the fact that it is an abstract idea.  For example, in SAP America, Inc. v. InvestPic, LLC, the court noted that the claimed invention is “nothing but a series of mathematical calculations Electric Power Group demonstrates that even inventions that process large numbers of real-time calculations far exceeding a single human’s capacity were nevertheless considered ineligible abstract ideas.
Finally, on page 18, Applicant invokes DDR Holdings v. Hotels.com to demonstrate eligibility of the instant invention.  Applicant’s only explanation for the relevance of DDR is to allege that the same large number of real-time calculations addressed above is somehow tantamount to the technological solution to a technical problem.  However, DDR does not mention anything about calculations, skill games, wagering, legalized betting odds, or anything comparable to the instant invention.  Instead, the patents-in-suit disclosed a system that provides a solution to this problem (for the host) by creating a new web page that permits a website visitor, in a sense, to be in two places at the same time. On activation of a hyperlink on a host website—such as an advertisement for a third-party merchant—instead of taking the visitor to the merchant’s website, the system generates and directs the visitor to a composite web page that displays product information from the third-party merchant, but retains the host website’s “look and feel.”  The Examiner is not able to discern any portion of the DDR decision that would be applicable here.  
Intellectual Ventures I LLC v. Capital One Financial, the Federal Circuit noted that the “patent at issue in DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement…The patent claims here do not address problems unique to the Internet, so DDR has no applicability.”  The Examiner reaches a similar conclusion to that of the Federal Circuit that DDR has no applicability here.  Specifically, the instant claims do not provide an Internet-based solution to solve a problem unique to the Internet.  The instant claims do not even mention the Internet, let alone provide any technological solutions to any technical problems unique to the Internet.  The specification is replete with examples of how odds determination is a longstanding practice and the problems of balancing the books long predate the Internet.  Therefore, the instant claims do not meet the criteria outlined by the Federal Circuit.
The Examiner again notes that claims 83-95 are allowable.  In light of the above analysis, all other claims fail to demonstrate patent eligibility.  The Examiner again suggests cancelling all non-allowable claims in order to expedite prosecution toward issuance.  The parties appear to be at an impasse for the remaining claims, and failing their cancellation, the Examiner again suggests appealing to the Patent Trial and Appeal Board.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818.  The examiner can normally be reached on M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715